 1

 2                                                                   FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON

 3
                                                            Mar 28, 2019
                                                                SEAN F. MCAVOY, CLERK
 4

 5                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 6

 7   DALE L. MIESEN, an individual
     who is a shareholder and who is also   NO: 2:18-CV-270-RMP
 8   bringing this action on behalf of
     and/or in the right of AIA Services
 9   Corporation and its wholly owned       ORDER GRANTING IN PART
     subsidiary, AIA Insurance Inc.,        DEFENDANT’S MOTION TO
10                                          DISMISS AND DISMISSING
                              Plaintiff,    PLAINTIFF’S CLAIMS WITHOUT
11                                          PREJUDICE
           v.
12
     JOHN D. MUNDING and KAREN
13   MUNDING, married individuals and
     the community property comprised
14   thereof; JOHN or JANE DOES 1-
     111, unknown individuals;
15   MUNDING PS, a Washington
     professional services corporation;
16   CRUMB & MUNDING PS, a
     Washington professional services
17   corporation; AIA SERVICES
     CORPORATION, an Idaho
18   corporation; and AIA INSURANCE
     INC., an Idaho corporation,
19
                              Defendants.
20

21

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 1
 1         BEFORE THE COURT is a motion by Defendants John Munding, Karen

 2   Munding, Munding P.S., and Crumb and Munding P.S., the latter two Defendants

 3   being firms in which Mr. Munding is allegedly a shareholder (collectively the

 4   “Munding Defendants”), ECF No. 19. Also before the Court is Plaintiff Dale

 5   Miesen’s motion to strike certain documents in the record, ECF No. 22. The Court

 6   heard oral argument from the parties, at which Roderick Bond appeared for Plaintiff

 7   and James King and Markus Louvier appeared for the Munding Defendants, and

 8   reviewed all briefing submitted by the parties as well as relevant authority. See ECF

 9   Nos. 19, 20, 22, 23, 24, 27, 28, and 30. Consequently, the Court is fully informed.

10                                      BACKGROUND

11          Plaintiff Mr. Miesen is a minority shareholder of AIA Services Corporation

12   (“AIA Services”). ECF No. 10 at 8, 10−11, 20. Defendant Mr. Munding is an

13   attorney based in Spokane, Washington, who represented AIA Services and AIA

14   Insurance, Inc. (collectively the “AIA Entities”) in litigation in California. Id. at

15   37−38, 40, 43. Through his amended complaint, Mr. Miesen seeks to sue the

16   Munding Defendants for legal malpractice in a derivative capacity on behalf of AIA

17   Services and in a “double derivative” capacity on behalf of AIA Insurance, which

18   Mr. Miesen alleges is a fully owned subsidiary of AIA Services. Id. at 4−5, 7−10;

19   see also ECF No. 23 at 10−11. He also names as Defendants John or Jane Does I-

20   III, “individuals, attorneys practicing law in . . . Washington [who] . . . along with

21

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 2
 1   John D. Munding, also provided legal services and/or Crumb & Munding, P.S.[,]”

 2   and the AIA Entities. ECF No. 1 at 6−8.

 3         Plaintiff brings the following claims against “Defendants,” without excluding

 4   any Defendant from the collective: breaches of fiduciary duties (Count 1); fraudulent

 5   concealment (Count 2); aiding and abetting in other parties’ breaches of fiduciary

 6   duties and fraud (Count 3); legal malpractice (Count 4); violations of Washington

 7   Consumer Protection Act (Count 5); and declaratory judgment (Count 6). ECF No.

 8   10.

 9         Plaintiff alleges that, prior to Mr. Munding’s representation of the AIA

10   Entities, AIA Insurance seated an improperly elected board of directors. ECF No.

11   10 at 13. Subsequently, the AIA Entities secured lines of credit ultimately totaling

12   $10,000,000.00 from a “hard money” lender, GemCap Lending I, LLC (“GemCap”).

13   Id. at 14−15. When the loans went unpaid, GemCap sued the AIA Entities, and the

14   AIA Entities hired Mr. Munding to represent them in that litigation. See id. at 17.

15   That litigation resulted in entry of a judgment against AIA Entities “in excess of

16   $12,000,000” pursuant to a settlement agreement. Id. at 23. Plaintiff asserts that

17   Mr. Munding, in the course of his representation of the AIA Entities, committed

18   malpractice, acted despite a conflict of interest, and breached fiduciary duties owed

19   to the AIA Entities, including affirmative duties to disclose information to

20   shareholders, and “aided and abetted” AIA Entities officers in breaching fiduciary

21   duties. Id. at 5−60.

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 3
 1         Plaintiff characterizes this action as “a classic example of an attorney who

 2   placed his interests in earning fees above the interests of two of his clients, the AIA

 3   Entities, thereby committing numerous torts and violating numerous Rules of

 4   Professional Conduct (‘RPC’).” ECF No. 23 at 4 (underlining in original). Plaintiff

 5   summarizes the factual basis for his claims as follows:

 6         [T]he Defendants undertook to impermissibly represent the AIA
           Entities and other defendants when AIA Services and AIA Insurance
 7         (collectively herein the ‘AIA Entities’) had materially adverse interests
           to those of the Defendants’ other clients and with full knowledge that
 8         the AIA Entities were being improperly operated. Rather than seeking
           to extricate the AIA Entities from any indebtedness under their
 9         unauthorized and illegal guarantees, the Defendants ignored their duties
           owed to the AIA Entities and allowed John Taylor to enter into an
10         unauthorized and illegal Settlement Agreement, which was concealed
           from the AIA Entities and their shareholders.
11
     ECF No. 23 at 4−5 (internal citations to Amended Complaint omitted).
12
                                    MOTION TO STRIKE
13
           As a preliminary matter, during oral argument the Court denied as moot
14
     Plaintiff’s request to strike a declaration and exhibit that Defendants had filed
15
     contemporaneously with their motion to dismiss Plaintiff’s initial complaint, ECF
16
     Nos. 8 and 9. The Court found the issue moot after Plaintiff filed his First Amended
17
     Complaint. See ECF No. 26. Those documents are not part of the record concerning
18
     Defendants’ instant motion to dismiss Plaintiff’s amended complaint.
19

20

21

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 4
 1         Plaintiff also seeks to strike the “Declaration of John Munding,” and attached

 2   exhibits, submitted by Defendants in support of their motion to dismiss, as well as

 3   portions of the motion to dismiss itself. ECF Nos. 19, 20, and 22.

 4         In resolving a motion to dismiss under Federal Rule of Civil Procedure

 5   12(b)(6), a court normally confines its review to the complaint and does not consider

 6   extrinsic materials such as facts presented in briefs, affidavits, or discovery

 7   materials. In re American Continental Corp./Lincoln Sav. & Loan Securities, Litig.,

 8   102 F.3d 1524, 1537 (9th Cir. 1996), reversed on other grounds sub nom Lexecon,

 9   Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). Under Rule

10   12(d), subject to two exceptions set forth below, if “matters outside the pleadings are

11   presented to and not excluded by the court,” the Court must convert the motion to

12   dismiss under Rule 12(b)(6) into a motion for summary judgment under Rule 56 and

13   give “[a]ll parties . . . a reasonable opportunity to present all the material that is

14   pertinent to the motion.” Fed. R. Civ. P. 12(d).

15         It is proper for a court to consider exhibits submitted with the complaint and

16   documents whose contents are alleged in the complaint when their authenticity is not

17   questioned. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); see also

18   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308 (2007). In addition, a

19   court may take judicial notice under Federal Rule of Evidence 201 of “matters of

20   public record” without converting a motion to dismiss into a motion for summary

21   judgment. Lee, 250 F.3d at 689. Court documents already in the public record and

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 5
 1   documents filed in other courts are appropriate subjects of judicial notice. Anderson

 2   v. Holder, 673 F.3d 1089, 1094 n. 1 (9th Cir. 2012). However, a court may not take

 3   judicial notice of a fact that is “subject to reasonable dispute.” Lee, 250 F.3d at 689.

 4                Declaration of Plaintiff Mr. Munding

 5         Defendants assert that the Court may consider Mr. Munding’s declaration,

 6   ECF No. 20, in resolving the instant motion to dismiss because the declaration is

 7   “integral” to the claims raised by Plaintiff in the amended complaint. ECF No. 27 at

 8   9.

 9         Although Mr. Munding’s declaration adds detail and his own perspective

10   regarding events referred to in Plaintiff’s amended complaint, the contents of his

11   declaration are not alleged in the amended complaint. In addition, the Court cannot

12   take judicial notice of the statements in the declaration because the accuracy of Mr.

13   Munding’s statements cannot be characterized as beyond dispute. Therefore, the

14   Court cannot consider the declaration without converting the motion to dismiss into

15   a motion for summary judgment, which it declines to do. Fed. R. Civ. P. 12(d).

16   Therefore, the declaration is stricken.

17                Copy of California docket

18         Plaintiff objects to the Court taking judicial notice of the portions of the

19   docket that Defendants submitted at Exhibit A, ECF No. 20-1, arguing that the entire

20   docket should be submitted rather than a portion. ECF No. 22 at 10. Plaintiff also

21

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 6
 1   disputes that the docket verifies the issuance of a final judgment in the Central

 2   District of California litigation, the purpose for which Defendants submitted it. Id.

 3         Defendants maintain that the exhibit is admissible and argue that Plaintiff

 4   does not adequately expand upon any assertion that the exhibit is inauthentic,

 5   inaccurate, or inadmissible. ECF No. 27 at 10. As provided by Federal Rule of

 6   Evidence 106, “[i]f a party introduces all or part of a writing . . . , an adverse party

 7   may require the introduction . . . of any other part . . . that in fairness ought to be

 8   considered at the same time.” The Court agrees that the partial copy of the docket

 9   from the Central District of California is inappropriate to consider at this time.

10   Therefore, the Court strikes ECF No. 20-1 from the docket and does not consider it

11   for purposes of resolving Defendants’ motion to dismiss.

12                Copy of September 6, 2013 email from Plaintiff’s counsel Mr. Bond

13   regarding intervention in the California litigation; copy of minutes from California

14   litigation; copy of August 13, 2014 email from Mr. Bond; and copy of January 13,

15   2016 email from Mr. Bond

16         With respect to the remaining attachments to Mr. Munding’s declaration, ECF

17   Nos. 20-2 through 20-5, Plaintiff disputes the authenticity and/or the admissibility of

18   the documents and maintains that they should not be considered unless the motion to

19   dismiss is converted into a summary judgment motion under Rule 12(d).

20   Defendants argue that the documents are admissible on various grounds and posit

21   that Plaintiff “does not explain to this Court why” he disputes the authenticity,

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 7
 1   accuracy, and admissibility of the attached exhibits. The Court concludes that the

 2   appropriate approach, short of converting Defendants’ motion to dismiss into a

 3   motion for summary judgment, is to strike the exhibits at ECF Nos. 20-2, 20-3, 20-4,

 4   and 20-5 for falling outside of the narrow exceptions to Rule 12(d). Therefore, the

 5   Court does not consider the exhibits for purposes of resolving Defendants’ motion to

 6   dismiss.

 7                Portions of Defendants’ motion to dismiss

 8         Plaintiff argues that the Court should strike portions of Defendants’ briefing

 9   that: “(1) is unsupported by authority; (2) exceeds the briefing page limits without

10   having obtained prior approval; and (3) relies upon matters outside of the

11   pleadings.” ECF No. 22 at 10. Defendants’ motion to dismiss exceeded the

12   allowable page limit by one page. LCivR 7(f); see ECF No. 19 (21-page

13   memorandum). The Court has discretion in deciding what it will consider in

14   overlength briefs, and will not strike Defendants’ motion to dismiss on the basis of

15   submitting one page over the briefing length.

16         Plaintiff further argues that the portion of Defendants’ motion arguing for

17   application of res judicata should be stricken because Defendants rely on briefing

18   submitted in litigation in the United States District Court, District of Idaho,

19   submitted with Defendants’ first motion to dismiss, and, therefore, allegedly “assert

20   an additional 22 pages of briefing.” ECF No. 22 at 9 (referring to ECF No. 8-15).

21   The Court also declines to strike any portion of Defendants’ motion on this basis.

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 8
 1   However, the Court will not consider the exhibit submitted at ECF No. 8-15 as part

 2   of the record for the current motion because it was submitted in support of

 3   Defendants’ first motion to dismiss, which, as discussed above, the Court already

 4   denied as moot, so it is not part of the current record. See ECF No. 26.

 5           Therefore, the Court grants in part, denies in part, and denies as moot in part

 6   Plaintiff’s motion to strike as set forth above.

 7                                   MOTION TO DISMISS

 8           The Munding Defendants move to dismiss Plaintiff’s amended complaint on

 9   the grounds that: (1) Plaintiff states insufficient facts alleging antagonism to support

10   aligning the AIA Entities solely as Defendants in this action, thereby failing to

11   establish diversity jurisdiction; (2) the amended complaint includes an inadequate

12   demand under Federal Rule of Civil Procedure 23.1; (3) the doctrine of res judicata

13   precludes the instant lawsuit, based on Plaintiff’s alleged failure to timely intervene

14   in the California litigation; (4) the relevant statute of limitations, whether from

15   Idaho, Washington, or California, bars any of Plaintiff’s claims stating legal

16   malpractice because Plaintiff instituted this action more than three years after the

17   relevant judgment in the California litigation; and (5) Plaintiff deficiently pleaded

18   his unfair or deceptive act or practice claim under the Washington Consumer

19   Protection Act. ECF Nos. 19 and 28.

20   / / /

21   / / /

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 9
 1          Legal Standards

 2          Defendants move to dismiss Plaintiff’s amended complaint “pursuant to Fed.

 3   R. Civ. P. 12(b)(1), (3), (6), and 23.1[.]” ECF No. 19 at 2. “A pleading that states a

 4   claim for relief must contain . . . a short and plain statement of the claim showing

 5   that the pleader is entitled to relief . . . . .” Fed. R. Civ. P. 8(a)(2). A derivative

 6   complaint must “state with particularity”:

 7                 (A) any effort by the plaintiff to obtain the desired action from
                      the directors or comparable authority and, if necessary, from
 8                    the shareholders or members; and
                   (B) the reasons for not obtaining the action or not making the
 9                    effort.

10   Fed. R. Civ. P. 23.1(b)(3).

11          Federal Rule of Civil Procedure 12(b)(6) provides for dismissal when a

12   complaint “fail[s] to state a claim upon which relief can be granted.” Fed. R. Civ. P.

13   12(b)(6). To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient

14   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

15   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted).

16          “All allegations of material fact in the complaint are taken as true and

17   construed in the light most favorable to the plaintiff.” Williams v. Gerber Prods.

18   Co., 552 F.3d 934, 937 (9th Cir. 2008). However, “[t]hreadbare recitals of the

19   elements of a cause of action, supported by mere conclusory statements, do not

20   suffice” and need not be accepted as true. Iqbal, 556 U.S. at 679 (“Rule 8 marks a

21   notable and generous departure from the hypertechnical code-pleading regime of a

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 10
 1   prior era, but it does not unlock the doors of discovery for a plaintiff armed with

 2   nothing more than conclusions.”).

 3         Under Federal Rule of Civil Procedure 12(b)(1), a defendant may challenge

 4   the plaintiff’s jurisdictional allegations through either a “facial” or “factual” attack.

 5   Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). A district

 6   court resolves a facial attack as it would a motion to dismiss under Rule 12(b)(6),

 7   accepting plaintiff’s allegations as true and drawing reasonable inferences in

 8   plaintiff’s favor, to determine whether plaintiff’s allegations are sufficient as a

 9   matter of law to establish jurisdiction. Pride v. Correa, 719 F.3d 1130, 1133 (9th

10   Cir. 2013). When a defendant instead raises a factual attack, contesting the truth of

11   plaintiff’s allegations, the court often looks to evidence outside of the pleadings.

12   Safe Air for Everyone, 373 F.3d at 1039. In any case, the party asserting subject

13   matter jurisdiction bears the burden of proving its existence. Robinson v. United

14   States, 586 F.3d 683, 685 (9th Cir. 2009).

15         Rule 23.1 Notice

16         Rule 23.1 provides the pleading standard for derivative actions in federal

17   court, requiring “any effort by the plaintiff to obtain the desired action from the

18   directors or comparable authority and, if necessary, from the shareholders or

19   members” to be stated with particularity. See Potter v. Hughes, 546 F.3d 1051, 1056

20   (9th Cir. 2008). However, the substantive rules for determining whether a plaintiff

21   has satisfied that standard, and whether a pre-litigation demand should be excused

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 11
 1   for futility, are a matter of state law. Rosenbloom v. Pyott, 765 F.3d 1137, 1148 (9th

 2   Cir. 2014); see also Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). District

 3   courts must follow the substantive law, including choice-of-law rules, of the forum

 4   state. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). In

 5   Washington State, “[s]hareholder claims involving a corporation’s internal affairs

 6   are governed by the law of the state in which the corporation was incorporated.”

 7   Rodriguez v. Loudeye Corp., 144 Wn. App. 709, 718 (Wash. Ct. App., Div. 1, 2008).

 8   Consequently, this Court must follow Idaho law, because the AIA Entities are

 9   incorporated under Idaho law according to the amended complaint. ECF No. 10 at

10   7−8.

11          Idaho law does not recognize a futility exception to the demand requirement.

12   Kugler v. Nelson, 160 Idaho 408, 415 (Idaho 2016). Rather “[n]o shareholder may

13   commence a derivative proceeding until”:

14          (1) A written demand has been made upon the corporation to take
                suitable action; and
15          (2) Ninety (90) days have expired from the date the demand was made
                unless the shareholder has earlier been notified that the demand
16              has been rejected by the corporation or unless irreparable injury to
                the corporation would result by waiting for the expiration of the
17              ninety (90) day period.

18   Idaho Code § 30-29-742.

19          Plaintiff’s amended complaint recites that Plaintiff provided a “comprehensive

20   written demand” to the “purported boards of directors of AIA Services and AIA

21   Insurance” that the AIA Entities:

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 12
 1       [p]ursue all possible claims and defenses, and seek the maximum
         damages, against . . . any other party or entity named in this derivative
 2       demand, including, without limitation, all possible tort claims
         (including, without limitation, aiding and abetting in the commission of
 3       torts against AIA), contract claims, declaratory relief, injunctive relief,
         and punitive damages based on all acts, omissions, concealments, and
 4       failure to disclose through the date of this letter and for the foregoing
         which continues past the date of this letter. Without limiting the
 5       foregoing and so there is no confusion (even though you are well aware
         of the facts, lawsuits and legal issues as having full access to
 6       information at AIA and the [sic] most of the Combined Defendants),
         more specific examples are included below and demand is hereby made
 7       to take action against those parties and any of the other Combined
         Defendants to recover damages based on any of such specific examples.
 8       ...
         [p]ursue all possible claims against . . . any other persons or entities
 9       named in this derivative demand requiring them to disclose any and all
         agreements, deeds, deeds of trust, mortgages, settlements, settlement
10       agreements and/or other instruments, whether oral or written, with
         GemCap or any of its agents or assigns, including, without limitation,
11       any agreements and instruments relating in any way to any sums and/or
         property owed, borrowed, transferred and/or pledged or promised to
12       GemCap[.]
         ...
13
         [p]ursue all possible claims against . . . any other responsible party for
14       all damages relating to all payments made directly or indirectly from
         AIA to the attorneys and law firm[] of . . . Crumb & Munding . . . and
15       any other law firm (including for declaratory relief that no further sums
         are owed by AIA to any of the foregoing and that any fee agreements
16       or conflict waivers are void), as such payments should never have been
         made, were never authorized by AIA, were not properly incurred or
17       necessary for AIA, were never authorized by AIA’s shareholders after
         full disclosure was made, and involved the attorneys and law firms
18       taking action or performing work not in the best interests of AIA and/or
         in violation of the duty of loyalty owed to AIA. Demand is further
19       made to pursue all possible claims, including, without limitation, for
         the disgorgement of all fees, costs and expenses paid or discharge of
20       any debts allegedly owed, to any of the foregoing attorneys, law firms,
         and/or attorneys working at such law firms to the extent that they
21       represented AIA based on conflicts of interest, breached fiduciary

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 13
 1         duties (including the duty of loyalty), and malpractice. . . . In addition,
           demand is made to assert all possible claims against the foregoing
 2         parties for participating and/or allowing AIA to be improperly utilized
           to fund the defense and prosecution of lawsuits which were not in
 3         AIA’s best interests, but were instead pursued based on the interests of
           the Controlling AIA Defendants.
 4
           ...
 5
           [p]ursue all possible claims against John Munding and Crumb &
 6         Munding (or such other firm Mr. Munding is operating through) for
           malpractice, breach of fiduciary duties and to disgorge all attorneys’
 7         fees, costs and expenses paid to them directly or indirectly by AIA for
           the California Lawsuit as Mr. Munding intentionally violated his duties
 8         owed to AIA, including, without limitation, his duties of loyalty owed
           to AIA and by taking direction and action benefitting other defendants
 9         (including John’s) and placing their interests in front of AIA and by
           representing CropUSA, AIA and other parties when there were
10         conflicts of interest in doing so and Mr. Munding knew that he could
           not properly represent AIA’s interests and when he had no intention of
11         doing so. Demand is further made to pursue all possible claims against
           Mr. Munding and Crumb & Munding for improperly failing to assert
12         that the guarantees and settlement agreements entered into by AIA were
           not authorized and were thus illegal or ultra-vires and by allowing AIA
13         to enter into them in the first place. Mr. Munding places his interests
           in earning fees ahead of AIA’s interests.
14
            ...
15
           [p]ursue all possible claims against . . . any other parties identified
16         above to recover any attorneys’ fees and costs incurred in any lawsuit
           or litigation directly or indirectly involving AIA.
17         ...

18         [t]o the extent that the conduct and claims discussed above continues
           after this derivative demand, to pursue all possible claims based on all
19         future action based upon the same or similar acts, omissions, conduct,
           claims and damages.
20
     Id. at 42−43.
21

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 14
 1          and, in a second demand:

 2          [p]ursue all possible claims against . . . any and all of the parties listed
            above [(including John Munding, Crumb & Munding, or any law firm
 3          Mr. Munding may be operating through)] for concealing from AIA the
            facts, conflicts and failing to disclose all necessary facts and claims.
 4
     Id. at 44.
 5
            Defendants argue that it “is impossible to tell what legal claims are
 6
     contemplated by the demand letter.” ECF No. 19 at 7. The Court agrees that
 7
     Plaintiff’s derivative demands, as replicated in Plaintiff’s amended complaint, do not
 8
     sufficiently describe the “suitable action” to satisfy notice under Idaho Code § 30-
 9
     29-742, that Plaintiff demanded that the AIA Entities take action on their own
10
     behalf. Each and every passage of the demand letters that Plaintiff included in his
11
     amended complaint, ostensibly to show statutory standing under Rule 23.1, states
12
     claims in terms of “all possible claims” or similarly generic, conclusory, language,
13
     rather than describing with particularity the claims for relief sought and the factual
14
     bases for those claims as required by Rule 23.1’s pleading requirements. See Shenk
15
     v. Karmazin, 867 F.Supp.2d 379, 382 (S.D.N.Y. 2011) (interpreting Delaware law
16
     and Rule 23.1(b) to require a plaintiff to “state with particularity how he has
17
     identified the wrongdoers, wrongful acts, and harms on which he bases his demand
18
     for action.”). Plaintiff argues that United States Magistrate Judge Candy Dale in the
19
     District of Idaho found “the same demand letters” to be sufficient. ECF No. 23 at 8.
20
     However, there are insufficient allegations before this Court to understand the
21

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 15
 1   context of what that lawsuit entailed in comparison to the lawsuit here, and whether

 2   Judge Dale addressed the same demand language as is at issue here.

 3         Accordingly, Plaintiff’s amended complaint fails to provide specific

 4   information from which the Court can conclude that Plaintiff has established

 5   statutory standing under Rule 23.1.

 6         Alignment

 7         Subject matter jurisdiction may be challenged “at any time,” either by the

 8   parties or by the court sua sponte. Fed. R. Civ. P. 12(h)(3). For purposes of

 9   determining whether diversity of citizenship exists in a shareholder derivative

10   lawsuit, the general rule is that a corporation is “properly realigned as a plaintiff

11   since it is the real party in interest” and stands to benefit from the suit. Duffey v.

12   Wheeler, 820 F.2d 1161, 1163 (11th Cir. 1987) (citing Koster v. (American)

13   Lumbermans Mut. Casualty Co., 330 U.S. 518, 522−23 (1947)); see also Diaz v.

14   Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir. 2008).

15         However, a well-settled exception to the general rule applies when a

16   corporation is “in antagonistic hands.” Koster, 330 U.S. at 523 (citing Doctor v.

17   Harrington, 196 U.S. 579 (1905)). The Supreme Court has recognized that

18   antagonism is present “whenever the management is aligned against the stockholder

19   and defends a course of conduct which [the stockholder] attacks.” Smith v. Sperling,

20   354 U.S. 91, 95 (1957). “The [complaint] and answer normally determine whether

21   the management is antagonistic to the stockholder.” Id. at 96. To qualify as

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 16
 1   “antagonistic” the corporation must do more than decline the remedies that the

 2   shareholder has demanded through his derivative demand. See Diversity of

 3   citizenship, for purposes of federal jurisdiction, in stockholders’ derivative action,

 4   68 A.L.R.2d 824 at *9a (West Group 2005).

 5          Just as Plaintiff’s Rule 23.1 demand was insufficiently pleaded, Plaintiff’s

 6   jurisdictional allegations also fall short on the basis that they are conclusory and fail

 7   to offer “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 8   plausible on its face.’” Iqbal, 556 U.S. at 678. Plaintiff alleges only that the

 9   “purported boards of directors” of the AIA Entities “refused to take action” as

10   demanded in Plaintiff’s derivative demand letters. ECF No. 10 at 45. Plaintiff

11   failed to point the Court to any authority supporting that declining to take the

12   demanded action, alone, is enough to establish the corporation as antagonistic. The

13   extensive authority reviewed by the Court supports otherwise. See 68 A.L.R.2d 824

14   at *9a (collecting cases). The Court finds that Plaintiff has not alleged sufficient

15   factual matter to elucidate whether “‘management is aligned against the stockholder

16   and defends a course of conduct which he attacks,’ Smith, 354 U.S. at 95, or merely

17   where ‘management—for good reasons or for bad—is definitely and distinctly

18   opposed to the institution of [the derivative] litigation,’ Swanson [v. Traer 354 U.S.

19   114, 116 (1957)].” In re Digimarc Corp. Derivative Litig., 549 F.3d at 1235.

20          Plaintiff argues that diversity exists in this matter regardless of how the

21   corporation is aligned. See ECF No. 23 at 10. However, a complaint that does not

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 17
 1   allege with sufficient specificity information to determine proper alignment is

 2   untenable. See Indianapolis v. Chase National Bank, 314 U.S. 63, 69 (1941)

 3   (“Diversity jurisdiction cannot be conferred upon the federal courts by the parties’

 4   own determination of who are plaintiffs and who defendants. It is our duty, as it is

 5   that of the lower federal courts, to look beyond the pleadings and arrange the parties

 6   according to their sides in the dispute.”) (internal quotation omitted). Therefore, the

 7   Court finds that Plaintiff’s allegations are insufficient to determine proper alignment

 8   as a matter of law and to establish jurisdiction. Pride, 719 F.3d at 1133.

 9         Subject matter jurisdiction is a threshold issue. See Sinochem Int’l Co. v.

10   Malay. Int’l Shipping Corp., 549 U.S. 422, 430 (2007) (observing that “a federal

11   court generally may not rule on the merits of a case without first determining that it

12   has jurisdiction over the category of claim in suit (subject-matter jurisdiction) and

13   the parties (personal jurisdiction).”). Although the Court has serious concerns going

14   to the merits of Plaintiff’s claims, particularly whether the legal malpractice claim

15   can survive the challenge of an expired statute of limitation or whether the legal

16   malpractice claim is subject to the Washington Consumer Protection Act, the Court

17   does not reach the numerous other arguments raised by Defendants in their motion

18   to dismiss because Plaintiff has not established subject matter jurisdiction.

19         At this stage, having determined that subject matter jurisdiction has not been

20   established, dismissal without prejudice is appropriate. If this case is refiled, the

21   Court encourages the parties to submit any future dispositive motions in a summary

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 18
 1   judgment posture unless the parties intend for the Court’s examination to rely solely

 2   on the complaint. See Fed. R. Civ. P. 56 and LCivR 56. In addition, the parties are

 3   instructed to refile any documents that they want the Court to consider in connection

 4   with any newly filed motion and not refer the Court to documents filed with

 5   dispositive motions that the Court previously resolved.

 6         Accordingly, IT IS HEREBY ORDERED:

 7         1.     Plaintiff’s Motion to Strike, ECF No. 22, is GRANTED IN PART,

 8   DENIED IN PART, and DENIED AS MOOT IN REMAINING PART. The

 9   Court strikes and does not consider the declaration and exhibits that the Munding

10   Defendants submitted in support of the motion to dismiss. ECF No. 20. However,

11   the Court does not find a basis to strike portions of Defendant’s motion to dismiss.

12   ECF No. 19. The remaining documents that Plaintiff seeks to strike were submitted

13   in response to Defendants’ first motion to dismiss Plaintiff’s original complaint,

14   which the Court denied as moot after Plaintiff filed the amended complaint, and

15   therefore are not part of the current record. See ECF Nos. 8, 9, and 26.

16         2.     Although the Court is not striking any portions of Defendants’ motion

17   to dismiss for failing to abide by the Local Rules, all counsel are directed to adhere

18   to the mandates of the Local Civil Rules and the Federal Rules of Civil Procedure.

19         3.     The Munding Defendants’ Motion to Dismiss, ECF No. 19, is

20   GRANTED IN PART and DENIED IN PART. Plaintiff’s claims are dismissed

21

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 19
 1   without prejudice for insufficient pleading regarding federal jurisdiction and

 2   statutory standing to raise derivative claims.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order and provide copies to counsel, and close this case.

 5         DATED March 28, 2019.

 6
                                                 s/ Rosanna Malouf Peterson
 7                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER GRANTING IN PART DEFENDANT’S MOTION TO DISMISS AND
     DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE ~ 20
